EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on September 10, 2021, Steven Hays requested an extension of time for 1 MONTH and authorized the Director to charge Deposit Account No. 08-2789 the required fee of $ 200 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee
The application has been amended as follows: 

Specification
Please further amend Paragraph [0029] of the specification on page 7 as follows:   
[0029]	Referring to FIGS. 3 -11, one embodiment of the facial insert 30, according to the present invention, is shown. In one embodiment, the facial insert 30 is made of a solid polymeric material.  In one embodiment, the polymeric material may be a TDI-based polyester prepolymer sold by Chemtura Corporation under the tradename ADIPRENE®, such as ADIPRENE® LF 1700A.  In another embodiment, the facial insert 30 is made of a plurality of solid materials. In other embodiments, the material may be any suitable durable material. In one embodiment, the facial insert 30 has a planar rear surface 38, an arcuate front surface 40, a planar top end surface 42, a planar bottom 

Claims
1. (Currently amended) A head assembly for a crash test dummy comprising:
	a skull having a recess;
	a head skin disposed over said skull; 
	a facial insert received in said recess and disposed between said skull and said head skin [[and]] with said facial insert having a plurality of defined cell structures extending entirely through said facial insert between a front surface and an opposing rear surface to define a plurality of walls between said defined cell structures to achieve a repeatable biomechanical response for at least five impact tests that provides for evaluation of potential head injuries during vehicle crash testing; and

at least one sensor disposed within said recess between said skull and said facial insert with said rear surface of said facial insert engaging said at least one sensor to measure a force applied to said facial insert for evaluation during vehicle crash testing



	a skull having a recess; 
	a head skin comprising a polymeric material and disposed over said skull; 
	a facial insert with said facial insert having a plurality of defined cell structures extending entirely through said facial insert between a front surface and an opposing rear surface to define a plurality of walls between said defined cell structures;
		[[a ]]said plurality of defined cell structures having a shape selected from at least one of a hexagonal, pentagonal, round, and square shape to achieve a repeatable biomechanical response for at least five impact tests that provides for evaluation of potential head injuries during vehicle crash testing; and
at least one sensor disposed within said recess between said skull and said facial insert with said rear surface of said facial insert engaging said at least one sensor to measure a force applied to said facial insert for evaluation during vehicle crash testing


16. (Currently amended) A crash test dummy comprising:
	a head assembly;
	a body operatively attached to said head assembly; and
 extending entirely through said facial insert between a front surface and an opposing rear surface to define a plurality of walls between said defined cell structures that provides for evaluation of potential head injuries during vehicle crash testing to achieve a repeatable biomechanical response for at least five impact tests that provides for evaluation of potential head injuries during vehicle crash testing, 
wherein said is configured for engagement with said at least one sensor.

22.  (New) A crash test dummy as set forth in claim 1, wherein said plurality of walls comprise a plurality of first walls and a plurality of second walls, wherein a wall thickness of said plurality of first walls is different than a wall thickness of said plurality of second walls.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is “Foundations and Elements of the NHTSA THOR Alpha ATD Design,” Haffner et al., National Highway Traffic Safety Administration, 2001, pp. 1-12 
	Therefore, claims 1, 15, and 16 are allowed. Likewise, claims 5-12, 14, 22, and 19-21 are also allowed via their respective dependencies of claims 1 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.K./
Patent Examiner
Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715